Title: To John Adams from Joseph Wheaton, 21 February 1801
From: Wheaton, Joseph
To: Adams, John



Sir
Washington City Feby 21th. 1801—

Having been honord by you with a request to State Some circumstances which took place in the eastern part of the State of Massachusetts in the early part of our revolution, I have taken the liberty now to inclose that Statement to you, and permit me to add, that thus did I commence engage in the arduous Struggle in the commencement of that revolution with a zeal commensurate With the object, and continued in the armies of my country until tranquility was restored and the object of our contention obtained, Since which I need not add how my feble efforts have been imployed—Notwithstanding I have much reason to fear, that tho’ I am grown grey in Service, I shall be heard of Soon (if any Should deign to enquire after me) in retirement, and in poverty, unable to Support a wife and two young Children my feelings have lately been much agitated by the political disquietude and changes of this Country, on which I make no comment—but I have to beg of you Sir to accept from me the intire Homage of my heart, and believe that I am with gratitude / your faithful and / obedient Servant

Joseph Wheaton